 1   HEATHER E. WILLIAMS, CA SBN #122664
     Federal Defender
 2   BENJAMIN A. GERSON, NY SBN #5505144
     Assistant Federal Defender
 3   Office of the Federal Defender
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950
 6   Attorney for Defendant
     QUINLYN SIMMONS
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                    Case No. 6:19-po-00261
12                    Plaintiff,                  STIPULATION TO VACATE REVIEW
                                                  HEARING; TERMINATE PROBATION;
13   vs.                                          DISMISS; ORDER
14   QUINLYN SIMMONS,                             Date: March 10, 2020
                                                  Time: 10:00 a.m.
15                    Defendant.                  Judge: Hon. Jeremy D. Peterson
16
17          The parties, through their respective counsel, Susan St. Vincent, Acting Legal Officer,
18   counsel for the government, and Benjamin A. Gerson, Assistant Federal Defender, counsel for
19   the defendant, Quinlyn Simmons, hereby stipulate and jointly move this Court to vacate the
20   review hearing scheduled for March 10, 2020, terminate Ms. Simmons’ term of probation and
21   dismiss pursuant to 18 U.S.C. § 3607(a).
22          On August 20, 2019, Ms. Simmons pled guilty to possession of a controlled substance in
23   violation of 36 CFR § 2.35(b)(2). Pursuant to the agreement of the parties, the Court granted Ms.
24   Simmons a deferred entry of judgment under 18 U.S.C. § 3607(a). Ms. Simmons was sentenced
25   to 8 months of unsupervised probation, a $300.00 fine and directed to complete 30 hours of
26   community service. As of the instant filing, Ms. Simmons has complied with all terms of her
27   probation. The parties now move the court to vacate the review hearing scheduled for March 10,
28   2020, and terminate Ms. Simmons’ term of probation.
 1           Under 18 U.S.C. § 3607(a), “[a]t the expiration of the term of probation, if the person has
 2   not violated a condition of his probation, the court shall, without entering a judgment of
 3   conviction, dismiss the proceedings against the person and discharge him from probation.” Ms.
 4   Simmons further requests that the Court, without entering a judgment of conviction, dismiss the
 5   proceedings.
 6
 7                                                   Respectfully submitted,
 8
                                                     McGREGOR SCOTT
 9                                                   United States Attorney
10   Dated: March 2, 2020                            /s/ Susan St. Vincent
                                                     SUSAN ST. VINCENT
11                                                   Acting Legal Officer
                                                     National Park Service
12                                                   Yosemite National Park
13
                                                     HEATHER E. WILLIAMS
14                                                   Federal Defender
15   Dated: March 2, 2020                            /s/ Benjamin A. Gerson
                                                     BENJAMIN A. GERSON
16                                                   Assistant Federal Defender
                                                     Attorney for Defendant
17                                                   QUINLYN SIMMONS
18
19
20
21
22
23
24
25
26
27
28

     Simmons – Stipulation to vacate; terminate; dismiss                          -2-
 1                                                  ORDER
 2            Pursuant to 18 U.S.C. § 3607(a), the court hereby vacates the March 10, 2020 review
 3   hearing, terminates Ms. Simmons’ term of probation, and dismisses the proceedings against Ms.
 4   Simmons, Case No. 6:19-po-00261.
 5
     IT IS SO ORDERED.
 6
 7
     Dated:      March 2, 2020
 8                                                         UNITED STATES MAGISTRATE JUDGE

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Simmons – Stipulation to vacate; terminate; dismiss                       -3-
